DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed July 17, 2019 contains a non-patent literature reference that is not in the application. Upon further search and considerations as well as another review of the references in the Information Disclosure Statement, the non-patent literature reference cannot be found and is crossed through.

Response to Arguments
	Examiner acknowledges the cancellation of claims 4-6 and 8.
Applicant’s arguments in view of the claim amendments, see page 6 of the Remarks, filed December 2, 2020, with respect to the 35 U.S.C. 112 (b) rejection of claim 14 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of claim 14 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 10 of the Remarks, filed December 2, 2020, with respect to the 35 U.S.C. 103 rejections of claims 1-4 and 6-14 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-4 and 6-14 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 11 of the Remarks, filed December 2, 2020, with respect to the 35 U.S.C. 103 rejections of claims 1-4 and 6-14 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-4 and 6-14 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 7, and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1:
The description of the extension, a fluidization funnel assembly, a fluidization stop valve assembly, a gas port, wherein the dispensing operation is performed without any mechanical movement of parts, the hollow section is surrounded by a powder outlet region, a porous top plate, a gap, micrometer adjusters for adjusting the gap, a sub-micrometer porous material, and the fluidization funnel assembly and fluidization funnel assembly configured to be operated at pressures below 5 psi of claim 1, in the context of the present application and all other limitations of claim 1, defines a configuration that is not anticipated and not obvious over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Welch et al. (US 6311745 B1) teaches a system and method for dispensing powder that has fluidization funnel assembly and a container. 
Johanson (US 4986456 A) teaches a flow rate controller and feeder for powders that has a valve, an extension, a fluidized funnel assembly, and a pressure regulator. 
McIlrath et al. (US 2015/314970 A1) teaches a pneumatic conveyor for powders that has a fluidization funnel assembly. 
Homer et al. (US 4668478 A) teaches a powder metering device that has a fluidization stop valve assembly. 
Matsumoto et al. (US 2011/0011491 A1) teaches a method for dispensing powders that has a dry gas to shield the powders from moisture/humidity. 

	Ichikawa (US 5727607 A) teaches a powder feeding method and apparatus that has a fluidization funnel assembly and a container.
	Admoitis (US 4182383 A) teaches a fluidized bed powder discharge and metering method and apparatus that has an extension, a container, and adjusters. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753  
                                                                                                                                                                                                      /ANDREW D STCLAIR/Primary Examiner, Art Unit 3799